Citation Nr: 0820414	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-06 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968, 
including combat service in the Republic of Vietnam.  His 
decorations include the Combat Infantryman Badge (CIB) and 
the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

This case was previously before the Board in December 2007 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The veteran does not have a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection for PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Fossie v. West, 
12 Vet. App. 1, 6 (1998).

The veteran was honorably discharged in May 1968.  He served 
in combat in the Republic of Vietnam and was awarded both the 
Combat Infantryman Badge and the Purple Heart Medal.  The 
veteran contends that he incurred PTSD as a result of his 
combat experiences in Vietnam.

The veteran was afforded a VA Compensation and Pension (C&P) 
PTSD examination in June 2003.  The claims folder was 
reviewed by the examiner prior to the examination.  The 
veteran reported that in the decade immediately after 
separation from service he had nightmares about his combat 
experiences and flashbacks during hunting.  He reported that 
he currently had nightmares of being drafted once every three 
months but no further flashbacks.  The veteran indicated that 
he avoids thoughts and conversations about Vietnam and 
refuses to sleep in a tent or on the ground because he did so 
for a year in Vietnam.  He denied that this aversion was 
motivated by fear.  The veteran reported that his sleep was 
relatively normal during the 1980's and 1990's but that his 
sleep had been terrible prior to the examination.  He stated 
that he sleeps, on average, only five hours a night and 
awakens often.  The veteran reported that he had expressed 
anger and irritability towards his children in the past but 
did not strike them.  He indicated that he no longer had 
excessive or inappropriate anger at the time of the 
examination.

Upon examination the veteran was found to have a Combat 
Exposure Scale score of 33, indicating a heavy degree of 
combat exposure; a Beck Depression Inventory score of 10, 
indicating minimal depressive symptoms; and a PTSD Checklist 
- Military Version (PCL-M) score of 51, which is one point 
above the cutoff for possible PTSD.  The examiner noted that 
the PCL-M score was prorated due to the veteran omitting an 
answer.  The examiner did not diagnose the veteran with PTSD 
or any other psychiatric disorder.

In February 2008, the veteran was again afforded a VA C&P 
PTSD examination.  The claims folder and the veteran's DD-214 
were reviewed by the examiner prior to the examination.  The 
veteran stated that he had not had symptoms for the past year 
and that he was not undergoing current treatment for a mental 
disorder.  He reported that he was an infantryman in Vietnam 
and had received two Purple Heart Medals for his duty.  The 
examiner noted that the veteran had also received the Combat 
Infantryman Badge for his service.  The veteran reported that 
he was blown out of an armored personnel carrier when 
stationed in Vietnam, which broke a bone in his back.  He 
stated that he was also wounded by shrapnel North of Saigon.  
The veteran indicated that he had trouble with memories and 
symptoms of PTSD for 10 years after separation from service; 
however, he stated that these difficulties have subsided 
since that time.  He indicated that he does not speak about 
his friends from Vietnam because he lost so many of them.  He 
reported that he likes to go out to eat and to the casino 
with his wife and that he has a good relationship with his 
family.  The veteran stated that he and his wife have some 
friends that they see regularly.  He has friends at work and 
friends from childhood.  He reported that he used to enjoy 
"umpiring" for baseball teams but can no longer do this due 
to his knee problems.  However, he still enjoys watching 
community teams play.

The veteran was clean and cooperative.  His affect was 
normal, mood was good, and attention was intact.  The veteran 
indicated that he has trouble getting a full night sleep and 
has nightmares that awaken him which are worse if he eats 
right before bedtime.  He does not display inappropriate 
behavior or obsessive or ritualistic behavior.  He does not 
have panic attacks, homicidal or suicidal thoughts.  The 
veteran's memory was normal.

Upon examination, the veteran scored a 30 on the Combat 
Exposure Scale, indicating moderate to heavy combat exposure 
while in Vietnam.  The overall level of traumatic stress 
exposure was high.  The veteran has recurrent distressing 
dreams of the events in Vietnam and makes an effort to avoid 
thoughts, feelings, or conversations about the trauma.  He 
does not have any impairment in social, occupational, or 
other areas of functioning.  The examiner noted that while 
the veteran has difficulty sleeping more than 6 hours a 
night, this was not unusual for his age.  The veteran scored 
a 91 on the Mississippi Scale for Combat-Related PTSD, below 
the cutoff indicative of probable PTSD.  The veteran scored a 
5 on the Beck Depressive Inventory II which was not 
indicative of any significant depressive symptoms.  The 
examiner did not diagnose the veteran with PTSD or any other 
psychiatric disorder.

Neither examiner diagnosed the veteran with PTSD.  While both 
examiners found that the veteran was engaged in heavy combat, 
was exposed to traumatic events, and displayed some symptoms 
and features of PTSD, neither examiner rendered a diagnosis 
of PTSD based upon the criteria of DSM-IV.  In addition, 
neither examiner found that the veteran had any psychiatric 
disorder.

This evidence clearly informs that the veteran does not have 
a current PTSD disorder, and the record contains no competent 
probative evidence to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion).  38 C.F.R. § 3.159(a)(2).  The record further 
reveals that the veteran has never had a diagnosis of PTSD or 
of any other psychiatric disorder.  It follows that if there 
is no current disorder there obviously is no current 
disability.  Therefore, in the absence of a current PTSD 
disability the veteran does not meet basic requirements for a 
grant of service connection for PTSD and service connection 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a present 
disability); Pond v. West, 12 Vet. App. 341 (1999) (A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service).  

The Board has considered the doctrine of reasonable doubt but 
finds it to be inapplicable since the record contains no 
competent medical evidence of a current PTSD disorder.  38 
C.F.R. §§ 3.102, 3.159(a)(1).


II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2003 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It is documented in the claims folder 
that the RO made attempts to obtain the veteran's SMRs and 
that the records were determined to be lost.  However, due to 
the veteran's lack of a current diagnosis of PTSD, the 
veteran's SMRs are not necessary to the analysis of 
entitlement to service connection for PTSD.  The Board notes 
that while the veteran indicated in his initial claim that he 
has had ongoing treatment for PTSD, he has not provided any 
indication of where or when he has been treated in either his 
initial claim, in response to the subsequent VCAA letter 
dated May 2003 requesting this information, or at any time 
thereafter.  Therefore, VA has no duty to obtain these 
inadequately identified records.  See Hyatt v. Nicholson, 21 
Vet. App. 390, 394-95 (2007); see also Loving v. Nicholson, 
19 Vet.App. 96, 103 (2005) (finding no error under section 
5103A for Secretary's failure to obtain records that the 
claimant had not identified).  The appellant was afforded VA 
medical examinations in June 2003 and February 2008.  
Significantly, neither the appellant nor his representative 
have identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim of entitlement to service 
connection for PTSD that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


